Citation Nr: 0936257	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  04-30 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

In August 2007, the Board remanded this case for further 
evidentiary development.  The case has now been returned to 
the Board for further appellate action.

For reasons explained below, this appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

Although further delay is regrettable, the Board observes 
that additional development is required prior to adjudicating 
the Veteran's claim of entitlement to service connection for 
prostate cancer, to include as a result of exposure to 
herbicides.

The Veteran contends, in essence, that he was exposed to 
Agent Orange while performing trash collection with the 
Helicopter Combat Support Squadron Seven at the Naval Air 
Station (NAS) in Atsugi, Japan, and that he developed 
prostate cancer as a result of such exposure.  He indicated 
that many containers in the trash were missing covers and 
that the entire area reeked from the odors they produced.  He 
has submitted a letter of commendation dated in August 1970 
for his participation in resolving the trash disposal problem 
at the base.  It was noted that regular trash collection at 
the base resumed during the week of July 20, 1970.

Manual provisions provide that for claims for Agent Orange 
exposure outside of Vietnam and the demilitarized zone in 
Korea, a request to Compensation and Pension Service should 
be made for a review of the Department of Defense's inventory 
of herbicide operations to determine whether herbicides were 
used.  If such request yields a negative result, then a 
request to U.S. Army and Joint Services Records Research 
Center (JSRRC) should be made to attempt to verify the 
claimed exposure by taking into account the Veteran's 
military unit, location, dates at the location, military 
occupation, and any other relevant facts as shown by the 
Veteran's service records.  See M21-1MR, Part IV, Subpart ii, 
2.C.10.n.

Pursuant to the Board's August 2007 remand, the RO/AMC 
attempted to verify the Veteran's claimed exposure to Agent 
Orange through Compensation and Pension Service.  In March 
2009, the Director of Compensation and Pension Service 
determined that no herbicide exposure could be verified for 
the Veteran while he was stationed in Atsugi, Japan.  

After receiving the Director's response, the RO/AMC should 
have then referred this case to JSRRC for verification as to 
whether the Veteran was exposed to Agent Orange as alleged 
during his period of service from May 1970 to July 20, 1970 
in Atsugi, Japan, according to the current M21-1MR provisions 
outlined above.  However, this follow-up action was not 
accomplished.  The Court has consistently held that 
evidentiary development procedures provided in VA's 
Adjudication Procedure Manual are binding.  See Patton v. 
West, 12 Vet. App. 272, 282 (1999) (holding that the Board 
failed to comply with the duty to assist requirement when it 
failed to remand the case for compliance with the evidentiary 
development called for by the M21-1).  In addition, the Court 
has held that where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should attempt to verify 
the Veteran's claimed exposure to Agent 
Orange through JSRRC, per current M21-
1MR provisions.  Specifically, the 
RO/AMC should send a request to JSRRC 
for verification as to whether the 
Veteran was potentially exposed to 
Agent Orange during his period of 
service as a trash collector with the 
Helicopter Combat Support Squadron 
Seven at the NAS in Atsugi, Japan from 
May 1970 to July 20, 1970.  

2.  To help avoid future remand, VA 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, then appropriate corrective 
action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the Veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and be given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

